                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


ESTATE OF JOSEPH LAVERNE
STURDIVANT, et al.                                                      PLAINTIFFS

v.                                       CIVIL ACTION NO. 5:19-CV-22-KS-MTP

VICTOR SMITH                                                            DEFENDANT



                        MEMORANDUM OPINION AND ORDER

      For the reasons above, the Court denies in part and defers ruling in part

on Defendant’s Motion for Judgment on the Pleadings [6]. The Court denies the

motion with respect to Defendant’s arguments concerning res judicata and collateral

estoppel. The Court defers ruling on Defendant’s qualified immunity argument.

Plaintiff shall file a Rule 7(a) reply on or before July 30, 2019. Defendant may then

file a supplemental brief on or before August 7, 2019, to which Plaintiff may respond

on or before August 14, 2019.

                                   I. BACKGROUND

      This is the second lawsuit arising from the death of Joey Sturdivant, a pretrial

detainee in the Adams County Jail. In March 2016, four other inmates assaulted

Sturdivant. Officers then segregated Sturdivant by putting him in “the hold.” One of

the inmates who had assaulted him gained access to Sturdivant’s cell and attacked

him once again. Plaintiffs allege that Defendant, a correctional officer, conspired with

inmates to release them from their cells and give them access to Sturdivant’s cell.
Later that day, officers found Sturdivant dead in his cell. He had hanged himself with

a sheet. Plaintiffs allege that Sturdivant had threatened to commit suicide, and that

he had been behaving erratically earlier that day.

      In February 2017, Sturdivant’s mother filed a lawsuit in this Court against

Adams County, Mississippi, Victor Smith, and two other correctional officers. See

Complaint, Sturdivant v. Adams County, Miss., No. 5:17-CV-20-KS-MTP (S.D. Miss.

Feb. 15, 2017), ECF No. 1. The Court dismissed Plaintiffs’ claims against the other

two officers. Memorandum Opinion and Order at 3-5, Sturdivant v. Adams County,

Miss., No. 5:17-CV-20-KS-MTP (S.D. Miss. Apr. 7, 2017), ECF No. 11. The remaining

Defendants – Adams County and Victor Smith – eventually filed motions for

summary judgment, which the Court granted. Memorandum Opinion and Order,

Sturdivant v. Adams County, Miss. (Sturdivant I), No. 5:17-CV-20-KS-MTP (S.D.

Miss. Dec. 18, 2018), ECF No. 71.

      First, the Court held that Plaintiffs did not have standing to assert Section

1983 claims arising from Victor Smith’s alleged use of excessive force and failure to

protect Sturdivant from other inmates. Id. at 4-7. The Court noted that standing

under Section 1983 is determined by reference to the venue state’s wrongful death or

survival statutes. Id. at 4 (citing Pluet v. Frazier, 355 F.3d 381, 383 (5th Cir. 2004)).

Under Mississippi law, only an estate’s administrator can bring an action for survival

claims. Johnson v. Med. Express Ambulance Serv., Inc., 565 F. Supp. 2d 699, 703 (S.D.

Miss. 2008); MISS. CODE ANN. § 91-7-233. However, wrongful death beneficiaries may


                                           2
“recover survival-type damages” in a wrongful death action for personal injuries

sustained by the decedent as long as “the same wrongful conduct caused both [his]

personal injury and death . . . .” Johnson, 565 F. Supp. 2d at 703. If the same conduct

that allegedly caused the injury to the decedent did not cause his death, the wrongful

death beneficiaries can not recover on the survival claim under the wrongful death

statute. In re Estate of England, 846 So. 2d 1060, 1068 (Miss. Ct. App. 2003).

      Plaintiffs failed to respond to Defendants’ request for an admission that the

“sole proximate cause of Joseph Laverne Sturdivant’s death was suicide.” See Exhibit

4, Sturdivant v. Adams County, Miss., No. 5:17-CV-20-KS-MTP (S.D. Miss. Sept. 17,

2018), ECF No. 50-4. Therefore, in Plaintiffs’ previous case, it was conclusively

established that the “sole proximate cause” of Sturdivant’s death was suicide. See

FED. R. CIV. P. 36(b). Because the misconduct alleged by Plaintiffs – Smith’s use of

excessive force and failure to protect Sturdivant from other inmates – did not cause

Sturdivant’s death, his wrongful death beneficiaries could not recover on the survival

claims. Sturdivant I, at 5.

      Moreover, standing is assessed by reference to the time when a suit was filed,

Three Expo Events, LLC v. City of Dallas, 907 F.3d 333, 345 (5th Cir. 2018), and

Plaintiffs did not open Sturdivant’s estate until they received Defendants’ Motions

for Summary Judgment, eighteen months after the suit was filed. Therefore, the

Court held that Plaintiffs did not have standing to pursue Sturdivant’s § 1983 claims

for injuries caused by Smith’s alleged use of excessive force and/or failure to protect


                                          3
him from other inmates. The Court dismissed those claims without prejudice.

      Smith also argued that Plaintiffs did not plead any claim that he was

deliberately indifferent to the risk of Sturdivant committing suicide. The Court

agreed, noting that Plaintiffs did not mention suicide in the Complaint. Plaintiffs had

also not requested leave to amend the complaint. Therefore, the Court concluded that

there were no claims before the court related to Smith’s alleged deliberate

indifference to the risk that Sturdivant would commit suicide.

      The Court entered a final judgment. Plaintiffs later filed a motion for relief

from the judgment as to their purported claim that Smith was deliberately indifferent

to the risk that Sturdivant would prevent suicide, but the Court denied the motion.

Sturdivant v. Adams County, Miss., No. 5:17-CV-20-KS-MTP, 2019 WL 722598 (S.D.

Miss. Feb. 20, 2019).

      Less than a month later, Plaintiffs filed this lawsuit. Victor Smith, in his

individual capacity, is the only Defendant. Plaintiffs allege that Smith violated

Sturdivant’s rights by failing to provide necessary medical care, failing to prevent his

suicide, and failing to protect him from other inmates. Smith filed a Motion for

Judgment on the Pleadings [6]. He argues that Plaintiffs’ claims are barred by the

doctrines of collateral estoppel and res judicata. He also argues that he is entitled to

qualified immunity from liability.

                              II. STANDARD OF REVIEW

      A Amotion for judgment on the pleadings under Rule 12(c) is subject to the same


                                           4
standard as a motion to dismiss under Rule 12(b)(6).@ Doe v. MySpace, Inc., 528 F.3d

413, 418 (5th Cir. 2008). To survive a motion to dismiss under Rule 12(b)(6), Aa

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.@ Great Lakes Dredge & Dock Co. LLC v. La. State,

624 F.3d 201, 210 (5th Cir. 2010) (punctuation omitted). ATo be plausible, the

complaint=s factual allegations must be enough to raise a right to relief above the

speculative level.@ Id. (punctuation omitted). The Court must Aaccept all well-pleaded

facts as true and construe the complaint in the light most favorable to the plaintiff.@

Id. But the Court will not accept as true Aconclusory allegations, unwarranted factual

inferences, or legal conclusions.@ Id. Likewise, Aa formulaic recitation of the elements

of a cause of action will not do.@ PSKS, Inc. v. Leegin Creative Leather Prods., Inc.,

615 F.3d 412, 417 (5th Cir. 2010) (punctuation omitted). AWhile legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.@

Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

                                   III. DISCUSSION

A.    Collateral Estoppel

      First, Defendant argues that Plaintiffs are estopped from relitigating the cause

of Sturdivant’s death because it was conclusively established in the previous case that

the sole, proximate cause of death was suicide. Therefore, Defendant contends that

any allegation or claim that a failure to provide medical care or failure to protect

Sturdivant from other inmates proximately caused or contributed to his death should


                                           5
be dismissed with prejudice pursuant to the doctrine of collateral estoppel.

      “Collateral estoppel,” or “issue preclusion,” “bars the relitigation of issues

actually adjudicated, and essential to the judgment, in a prior litigation between the

same parties.” Kaspar Wire Works, Inc. v. Leco Eng’g & Mach., Inc., 575 F.2d 530,

535-36 (5th Cir. 1978). Issue preclusion is appropriate where four conditions are met.

United States v. Shanbaum, 10 F.3d 305, 311 (5th Cir. 1994). “First, the issue under

consideration in a subsequent action must be identical to the issue litigated in a prior

action. Second, the issue must have been fully and vigorously litigated in the prior

action. Third, the issue must have been necessary to support the judgment in the

prior case. Fourth, there must be no special circumstance that would render

preclusion inappropriate or unfair.” Id.

      Rule 36(b) specifically provides that an “admission under this rule is not an

admission for any other purpose and cannot be used against the party in any other

proceeding.” FED. R. CIV. P. 36(b). Moreover, an issue must have been “fully . . .

litigated” in a prior action for issue preclusion to apply. Shanbaum, 10 F.3d at 311.

Therefore, “a finding based on the admission that results from failure to respond to a

request for admissions . . . does not support issue preclusion.” 18A Charles Alan

Wright & Arthur R. Miller, FEDERAL PRACTICE & PROCEDURE § 4443 (3d. ed. 2019);

see also In re Cassidy, 892 F.2d 637, 640 (7th Cir. 1990) (a tax court judgment based

solely on admissions cannot be a bar in later proceeding); Bodrick v. United States

Dep’t of Homeland Security, 2011 WL 3501871, at *11 (W.D.N.C. Aug. 10, 2011)


                                           6
(admission by failing to respond to an request for admission does not constitute

litigating an issue such that issue preclusion applies in a later proceeding); cf. In re

Pancake, 106 F.3d 1242, 1244 (5th Cir. 1997) (state-court default judgment did not

have preclusive effect where there is no evidence the state court held a hearing,

received evidence, and adjudicated an issue).

B.    Res Judicata

      Next, Defendant argues that Plaintiffs’ claims are barred by the doctrine of res

judicata. “Claim preclusion, or res judicata, bars the litigation of claims that either

have been litigated or should have been raised in an earlier suit.” Test Masters Educ.

Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005). The defense has four elements:

“(1) the parties are identical or in privity; (2) the judgment in the prior action was

rendered by a court of competent jurisdiction; (3) the prior action was concluded by a

final judgment on the merits; and (4) the same claim or cause of action was involved

in both actions.” Id.

      In the previous case, the Court ruled that Plaintiffs did not have standing to

pursue Sturdivant’s survival claims arising from the alleged use of excessive force

and violation of his right to be protected from other inmates. Standing is

jurisdictional. See, e.g. La. Landmarks Soc., Inc. v. City of New Orleans, 85 F.3d 1119,

1122 n. 3 (5th Cir. 1996). “[T]he dismissal of a complaint for lack of jurisdiction does

not adjudicate the merits so as to make the case res judicata on the substance of the

asserted claim . . . .” Comer v. Murphy Oil USA, Inc., 718 F.3d 1489, 469 (5th Cir.


                                           7
2013). Rather, it adjudicates the court’s jurisdiction, “and a second complaint cannot

command a second consideration of the same jurisdictional claims.” Id. Plaintiffs’

standing is not in dispute because Sturdivant’s estate had already been opened when

they filed this suit. Therefore, the Court did not enter a final judgment on the merits

of Plaintiffs’ claims against Smith in the previous case, and res judicata does not

apply. See also FED. R. CIV. P. 41(b); 18A Charles Alan Wright & Arthur R. Miller,

FEDERAL PRACTICE & PROCEDURE § 4436 (3d. ed. 2019).

C.    Qualified Immunity

      Finally, Defendant argues that Plaintiffs failed to allege sufficient facts to

defeat a defense of qualified immunity. In response, Plaintiffs contend that they

pleaded sufficient facts, and that the Court should address Defendant’s qualified

immunity argument in a later motion for summary judgment.

      Plaintiffs’ “factual allegations” are, in substantial part, conclusory recitations

of general elements of Plaintiffs’ causes of action and the law regarding qualified

immunity. When qualified immunity is raised at the pleading stage, “[h]eightened

pleading” is required. Reyes v. Sazan, 168 F.3d 158, 161 (5th Cir. 1991). The plaintiff

must provide “allegations of fact focusing specifically on the conduct of the individual

who caused the plaintiffs’ injury.” Id. In other words, a “plaintiff seeking to overcome

qualified immunity must plead specific facts that both allow the court to draw the

reasonable inference that the defendant is liable for the harm he has alleged and that

defeat a qualified immunity defense with equal specificity.” Backe v. Leblanc, 691


                                           8
F.3d 645, 648 (5th Cir. 2012). The plaintiff must “speak to the factual particular of

the alleged actions, at least when those facts are known to the plaintiff and are not

peculiarly within the knowledge of defendants.” Schultea v. Wood, 47 F.3d 1427, 1432

(5th Cir. 1995).

      When a qualified immunity defense is offered on the pleadings, “the court may,

in its discretion, insist that a plaintiff file a reply tailored to an answer pleading the

defense of qualified immunity.” Id. at 1433-34. The reply must be “tailored to the

assertion of qualified immunity and fairly engage its allegations.” Id. at 1433.

Therefore, the Court orders Plaintiff, on or before July 30, 2019, to file a Rule 7(a)

reply tailored to address Defendant’s arguments regarding qualified immunity.

Defendant may then file a supplemental brief on or before August 7, 2019, to which

Plaintiff may respond on or before August 14, 2019. The Court defers ruling on

Defendant’s qualified immunity argument.

                                   IV. CONCLUSION

      For the reasons above, the Court denies in part and defers ruling in part

on Defendant’s Motion for Judgment on the Pleadings [6]. The Court denies the

motion with respect to Defendant’s arguments concerning res judicata and collateral

estoppel. The Court defers ruling on Defendant’s qualified immunity argument.

Plaintiff shall file a Rule 7(a) reply on or before July 30, 2019. Defendant may then

file a supplemental brief on or before August 7, 2019, to which Plaintiff may respond

on or before August 14, 2019.


                                            9
SO ORDERED AND ADJUDGED this 17th day of July, 2019.

                                      /s/  Keith Starrett
                                                 KEITH STARRETT
                                  UNITED STATES DISTRICT JUDGE




                             10
